      Case 7:18-cv-00366 Document 13 Filed in TXSD on 01/31/19 Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        January 31, 2019
                            UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:18-CV-366
                                  §
2.69 ACRES OF LAND, MORE OR LESS, §
et al,                            §
                                  §
       Defendants.                §


                                                ORDER

       The Court has considered the JOINT STIPULATION OF DISMISSAL AND AGREED

MOTION TO DISBURSE FUNDS UNDER FED. R. CIV.P.71.1(i)(B) & (C) filed by Plaintiff,

the United States of America, and Defendant, the F.E. & J.A. KNAPP LIMITED

PARTNERSHIP, announcing o the Court that the parties stipulate to the dismissal of all claims

by Plaintiff in this case, without prejudice.

       Under Fed. R. Civ. P. 71.1(i)(B), “if the parties so stipulate, the Court may vacate a

judgment already entered.” All parties in this case have signed a stipulation of dismissal to

vacate the Order for Possession entered January 17, 2019, Dkt. No. 9, leaving only the matter of

Court Registry funds.

       The Court GRANTS the Motion to DISBURSE and Orders the Clerk of the Court

forthwith to disburse the sum of one hundred and 00/100 dollars ($100.00), along with any

accrued interest, to the property owner at:

       Francis E. Knapp, Jr. Family Trust

       1600 N. Expressway 77-83

       Brownsville, TX 78521

1/2
      Case 7:18-cv-00366 Document 13 Filed in TXSD on 01/31/19 Page 2 of 2



The check should reference Tract No. RGV.WSL.2012; and

       The Clerk of the Court is instructed to close this case.

       SO ORDERED this 31st day of January, 2019, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge




2/2
